Title: To Thomas Jefferson from John Dickinson, 12 December 1801
From: Dickinson, John
To: Jefferson, Thomas


          
            My dear Friend,
            Wilmington the 12th of the 12th Month 1801—
          
          Thy late Communications to Congress are so important to the wellfare of our Country, and such Demonstrations of thy Love to thy Fellow Citizens, that I feel it as a Duty to give thee my hearty Thanks, for thy strenuous Exertions to realize the public Blessings contemplated by thy Policy.
          I hope and trust, that a system will be now established, plainly shewing, how all the Ends of Government may be obtained in the best Manner, and the operation of the Principles contributing to those Ends, be most effectually secured against future Violations. Thus may a Monument be erected by the united Efforts of Wisdom and Virtue, that, when thy Head can no longer form Plans for promoting the Interests of Humanity, and thy Heart can beat no more with patriotic sensations, with a Duration outlasting all structures of Metals and of Marbles, shall point out to succeeding Ages the Ways that lead to true Honor and national Felicity.
          With fervent Prayers for thy Happiness in public and in private Life I am thy most affectionate Friend
          
            John Dickinson
          
        